 446DECISIONSOF NATIONALLABOR RELATIONS BOARDJ.Weingarten,Inc.andRetailClerks Union, LocalUnionNo. 455,RetailClerksInternationalAssoci-ation,AFL-CIO. Case 23-CA-4401March 16, 1973DECISION AND ORDEROn November, 21, 1972, Administrative Law JudgeJoseph I. Nachman issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and supportingbriefs.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, J. Weingarten, Inc.,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order and that the complaint herein,to the extent that it alleges a violation of Section8(a)(5) of the Act, be, and it hereby is, dismissed;provided however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes stated in The Remedysection of the attached Decision.iWe note and correct the following error in that section of theAdministrative Law Judge's Decision entitled "Findings of Fact" which inno way affects the results of this case The Administrative Law Judgecorrectly found that Collins testified that her request that a representative ofthe Union be present was refused, but stated that her request was allegedlyrefused by Perry, rather than by York2Members Fanning and Jenkins, for the reasons set forth in theirdissents inCollyer InsulatedWire,192NLRB No 150, andRadioearCorporation,199 NLRB No 137, dissent from the recommendation of theAdministrative Law Judge that the alleged 8(a)(5) violation be deferred toarbitration and they would proceed to determine the dispute on its meritsMember Kennedy, for the reasons set forth in his dissenting opinions inQualityManufacturingCompany,195NLRB No 42, andMobil OilCorporation,196NLRB No 144, dissents from the conclusion of theAdministrative Law Judge that the Respondent engaged in unfair laborpractices proscribed by Sec 8(a)(I) of the Act by denying Collins' requestfor union representation during her interviewMember Penello would also dismiss the 8(a)(1) allegation because it isclear from the record that Respondent was merely conducting aninvestigative rather than a disciplinary interview. SeeWestern ElectricCompany,HawthorneWorks,198NLRB No 82, andNationalCanCorporation,200 NLRB No 156DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Administrative Law Judge: Thiscase tried before me at Houston, Texas, on September 28,1with all parties present and duly represented, involves acomplaint2 pursuant to Section 10(b) of the NationalLabor Relations Act, as amended (herein the Act), whichalleges in substance that J.Weingarten, Inc. (hereinRespondent or Company), (a) in the course of interviewingLeura Collins, an employee whom Respondent suspectedof having engaged in an act of dishonesty, refused Collins'request that a representative of Retail Clerks Union, LocalNo. 455, Retail Clerks International Association, AFL-CIO(hereinUnion or Local 455), the collective-bargainingrepresentative of Respondent's employees in an appropn-ate unit, be present at such interview, thereby violatingSection 8(a)(1) of the Act, and (b) unilaterally changed aterm and condition of employment of employees in theunit represented by Local 455, thereby violating Section8(a)(5) of the Act. For reasons hereafter stated I find andconclude that Respondent violated Section 8(a)(1) of theAct by denying Collins' request for union representation ather interview, and that the issue with respect to the allegedviolation of Section 8(a)(5) of the Act should be deferred toarbitration in accordance with the agreement of the parties.At the trial all parties were afforded full opportunity toexamine and cross-examine witnesses, to introduce rele-vant and material evidence, to argue orally on the record,and to submit briefs. Oral argument was waived. Briefssubmitted by the General Counsel and Respondent,respectively, have been duly considered. Upon the plead-ings, stipulations of counsel, the evidence, including myobservationof the demeanor of the witnesses whiletestifying, I make the following:FINDINGS OF FACTS1.THE UNFAIR LABOR PRACTICES ALLEGEDA.BackgroundRespondent operates a chain of approximately 100 retailstores. Some years ago'each store had a lunch counter, but,as new stores opened, so-called lobby operations weresubstituted for the lunch counter operation. The Union hasbeen recognized for many years as the collective-bargain-ing representative of Respondent's salespersonnel. TheiThis and all dates herein are 1972, unless otherwise stated2 Issued August 8, on a charge filed June 20, and amended July 17.3No issue of commerce or labor organization is presented Thecomplaint alleges, and by answer Respondent admitted, facts whichestablish those jurisdictional elements I find those facts to be as pleaded.202 NLRB No. 69 J.WEINGARTEN, INC447last contract between Respondent and the Union, applica-ble to such employees, was entered into September 9, 1971,effective through September 9, 1974. The contract containsthe following pertinent provisions:Article 4-Discharge and DiscriminationB.An employee may be discharged for propercause, and the Employer shall give notice in writing ofsuch discharge to the Union. The employer shall notdischarge any employee without proper cause and shallgive at least one (1) written warning, notice of thespecific complaint or complaints against such employeeto the employee and to the Umon, except that nowarning notice need be given to an employee, beforedischarge, if the cause of such discharge is dishonesty.. .Article 18-Dispute ProcedureA.The Unionshall have the right to designatestore stewards for each store.B.Should any differences,disputes, or complaintsariseover the interpretation or application of thecontents of this Agreement,there shall be an earnestefforton the part of both parties to settle suchpromptlythrough the following steps:Step 1.By conference between the aggrievedemployee and/or store steward,Umon businessrepresentative,or either,and the manager of thestoreStep2.By conference between the Umonbusiness representative and/or store steward andthe District or Zone Manager.Step 3.By conference between an official of theUnion and the President of the Employer or hisdesignate.Step 4.In the event the last step fails to settlesatisfactorilythe complaint,itmay be referred toarbitrationby either party.C.In the event the parties cannot agree upon theselection of an arbitrator within fifteen(15) days fromthe date of referral of the controversy to arbitration, thearbitrator shall be selected in the following manner.The Federal Mediation and Conciliation Serviceshall be jointlyrequested by the parties to name a panelof seven(7) arbitrators.The parties shall then choosethe arbitratorby alternatelystriking a name from thelist until one(1) name remains as the arbitrator chosenby the parties and empowered to arbitrate the dispute.The arbitratorshall be authorized to rule and issue adecision and award in writing on any issue presentedfor arbitration,including the question of the arbitrabili-ty of such issue. His decision and award shall be finaland binding upon the parties to this Agreement. Wheremore than one employee is a part of a commongrievance, it shall be heard as a single grievance. Thefees of the arbitrator shall be borne one-half (1/2) bythe Umon and one-half (1 /2) by the Employer party tothe arbitration.The arbitrator shall have no power to add to,subtract from, alter, amend, modify or project beyonditsmeaning any of the terms and provisions of thisAgreement.The time limit set forth in this Article may beextended upon mutual agreement of the parties.D.No grievance will be considered or discussedwhich is presented later than fifteen (15) calendar daysafter such has happened excepting for any and allclaims involving wages, which may be presented withinsix(6)months.Grievances that have progressedthrough Step 1 of the, dispute procedure must besubmitted in writing to be considered in Step 2.E.The parties agree that grievances may arise of ageneral nature affecting or tending to affect severalemployees, and that such grievances may be initiated atany of the above mentioned steps deemed appropriateby the parties.To guard against loss due to dishonesty on the part ofemployees and/or the public, the Company employs anumber of persons classified as "Loss Prevention Special-ists"who work mainly undercover among the severalstores.These operatives carry no arms nor are theyidentified with any law enforcement agency. At all timesmaterial,Don Hardy was employed in the capacitymentioned and his immediate superior was Company VicePresident Hal Burnett.B.The Instant CaseDenial of union representationLeura Collins was initially employed by Respondentabout 1961, for work at store 2. This is a store which has alunch counter and Collins was told at the time of her hirethat she would be entitled to a lunch and a drink each dayshe worked, free of cost to her. Collins availed herself ofthisprivilege.About October 1970, when store 98 firstopened for business, Collins was transferred to that storeand was working there at the time of the events hereafterreferred to. Store 98, being of the lobby type, does not havea lunch counter and Collins was assigned to work in thelobby. According to Collins' uncontradicted and creditedtestimony, she was never told that the free lunch situationat store 98 would be any different from that which hadprevailed at store 2, and the evidence shows that she, aswellasmost if not all the employees in the lobbydepartment, including the manager of that department,took lunch from the lobby without paying for it.44Respondent introduced evidence to the effect that, prior to opening anew store,a management official conducts an indoctrination course for theemployees of each department, at which it would have been his duty toinform employee of the provisions of Respondent'smanualwhich requiresthat employees purchase such items as milk and cookies for lunch while offthe clock,and that such items must be consumed in designated lunch areas,with the purchase receipt retained by the employee Collins crediblytestified that she did not attend such a meeting and there is no evidence thatthemanual provision was in fact brought to her attention or the attention ofany other employee. Although the testimony shows that a copy of the(Continued) 448DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about June 15, Loss Prevention Specialist Hardywas directed by his superior to investigate a complaint thatan employee in the lobby at store 98 was taking moneyfrom the cash register. The name given Hardy as thesuspected employee was Leura Collins. Hardy spent therest of that day and the following day observing the lobby,but saw nothing to indicate dishonesty on the part ofanyone. The following day, just before noon, Hardy wentto the store, introduced himself to Manager York, whomhe had not theretofore known, and told the latter that hehad observed the lobby department for about 2 days, buthad found nothing wrong. At this point York told Hardythat just that morning employee Moody had told him thatshe had observed Collins purchasing a box of chickenwhich sold for $2.98 and for which she had paid $1. Afterlunch,Hardy and York called Moody to an area of thesecond floor where York's desk is located, and where theyinterviewed her relative to the report York had received.Moody confirmed that she had observed what she hadtherefore reported to York. Moody was then excused andYork sent for Collins.Before Collins came upstairs to where Hardy and Yorkwere, they moved away from York's desk and more intothe center of the area used primarily as the employeelounge. No employees were in the area at the time. Yorktestified thiswas done to make the conversation moreprivate.When Collins arrived, Hardy was introduced as arepresentative ofRespondent's security office .5Hardybegan questioning Collins about the purchase of thechicken. She readily admitted that, before going to work onJune 15, she purchased some chicken, a loaf of bread, anda cake, which she paid for and donated to her church for adinner the latter was giving. When questioned about thequantity of chicken she had purchased, Collins explainedthat she purchased four pieces for which the price was $1,but that because the store was out of the small size boxes,the chicken was put into the larger box normally usedwhen a greater quantity is purchased. At this point Hardywent to the selling floor and asked Moody if the store wasin fact out of the smaller size boxes. Moody confirmed thatthis was a fact, and that they had been unavailable in thestorewhen Collins purchased the chicken. Hardy thenaskedMoody if she knew how many pieces of chickenwere in the box that Collins purchased. When Moodyreplied that she did not have such information, and onlyknew that it was the large size box, Hardy returned to theinterview area and told Collins that he had verified theinformation she had given and that he was sorry if she hadbeen inconvenienced, but that the matter had been clearedup and was now closed.6Collins testified that several times while she was beingquestioned by Hardy about the purchase of the chicken,she asked StoreManager York that Union StewardBrockett, or some other representative of the Union bepresent, and that Perry refused saying this was a privatematter between her and the Company, and that hispresence was all that was necessary. Both Hardy and Yorkmanual was kept in the lobby department,there is no testimony that Collinsin fact referred to it, and she credibly testified that she did not do so.5Throughout her testimony, Collins referred to Hardy asthe detective. Ifind nothing in the evidence to warrant the inference that Collins had anyreason to believe that Hardy had any official authority, or that he wastestified that Collins did not askfor union representationduring the questioning, but only asked shouldn't someonefrom the Union be there, and that hadshe infact requestedsuch representation during thequestioning, the interroga-tion would have been promptly terminated. I do not regardthisas a conflict in the testimony.Even assuming thatCollins used the words that Hardy and York attributed toher, while perhaps not quite as articulately expressed as byone more fluent in the Englishlanguage,itwasher way ofexpressing herself-a request that a representative of theUnion be present during her interrogation-and York'sreply that he did not regard this as necessary waslegitimatelyunderstood by her to be a denial of herrequest.C.The Alleged 8(a)(5) ViolationWhen Hardy returned to the interview area and toldCollins, as above stated, that the matter of her purchase ofthe chicken was closed, Collins began crying and spontane-ously remarked that the only thing she had ever gottenfrom the store without paying for it' was her free lunch.BothHardy and York expressed astonishment thatemployees were getting a free lunch and questioned Collinsclosely about the practice, what employees were getting afree lunch, the frequency with which she got such lunch,and the nature thereof. Hardy began preparing a statementof the facts, particularly trying to compute how muchCollins owed Respondent for the free lunches she hadgotten, arriving at a figure of about $160. Because Collinscontinued to insist that she was entitled to her lunch free ofcharge,Hardy left the area and made a telephone call tohis superior,Hal Burnett. Hardy told Burnett aboutCollins' claim that she was entitled to a free lunch, andBurnett said he would look into the matter and call Hardyback.While Hardy was making his call to Burnett, Collinsagain asked York if she could have a union steward withher, but Yorkagain refused.When Hardy returned fromhis call to Burnett, he continued taking his statement fromCollins, but she informed York that she would notsign it.About this time Hardy went to take Burnett's return calland was told by Burnett that it was the practice in somestores for employees to get free lunches, but that he hadbeen unable to ascertain what the practice was at store 98.With this information Hardy returned to where Collins andYork were and terminated the interrogation of Collins.When the interrogation of Collins ceased, York askedCollins not to discuss the matter with anyone because heconsidered it private between her and the Company and ofno concern to others. Collins did, however, report allaspects of the incident first to her shop steward andimmediately thereafter, at the steward's suggestion, to arepresentative of the Union. Immediately following theinterrogation of Collins,Manager York discussed thematter of free lunches with Lobby Department ManagerOdoms. She told York that the practice of free lunches inthe department did exist and that in fact she took freeanything other than what he was introduced to be.6My findings to this point are based on a composite of the creditedtestimony of Collins, Hardy, and York, which,to the extent mentioned, isnot in material dispute. J.WEINGARTEN, INC.lunches.The following day York issued orders that thepractice cease immediately.As a result of this the Unionfiled a grievance with the Company,pursuant to the termsof the contract,which,in pertinent part,reads:6.Details of grievance,etc:The employees in theLobbyDepartment of Weingarten#98 have alwaysreceived their lunches and drinks free,as of Friday,June 16,1972 this practice was discontinued.This is areduction in benefits that these employees are entitledto.7.Settlement requested.That these employees begiven their lunches and drinks as it has always beendone in the past.Respondent accepted the aforementioned grievance andexpressed its willingness to process it pursuant to and inaccordance with the grievance procedure provided in thecontract.Umon Agent Phillips testified that the Uniondecided to defer processing of its said grievance until theoutcome of this proceeding is known to it.II.CONTENTIONS AND CONCLUSIONSA.TheAlleged Denial of Union RepresentationInMobil Oil Corporation,196NLRB No. 144, theBoard, relying on its prior decision inQualityManufactur-ing Company,195 NLRB No. 42, held that:... it is a serious violation of the employee'sindividual right toengage inconcerted activity byseeking the assistance of his statutory representative iftheemployerdeniesthe employee's request andcompels the employee to appearunassisted at aninterview which may put his job security in jeopardy.Such a dilution of the employees' right to actcollectively to protect his job interestsis, inour view,unwarranted interference with his right toinsist onconcerted protection, rather than individual self-pro-tection, against possible adverse employer action.Applying the principles enunciated inMobil Oil, supra,tothe facts of the instant case, I must and do find andconclude Respondent's interrogation of Collins, under thefactsof this case, violated Section 8(a)(1) of the Act.Having heretofore found that Collins requested unionrepresentation at the interview, and that her request wasdenied by York, the only real question to be decided iswhether under all circumstances Collins could reasonablyconclude that the interview might put her job security injeopardy. I find that she could so reasonably conclude.AlthoughCollins,when first notified that she waswanted upstairs, thought that the subject to be discussedwith her was the possibility of a transfer to another store,the interview had not proceeded very far before shelearned that Hardy, as a representative of Respondent'ssecunty department, was questioning her concerning apossible act of dishonesty on her part, relating to theperformance of her duties as an employee. Under thesecircumstances, Collins could certainly reasonably concludeParticularly in a retail store, dishonesty on the part of an employee,when established to an employer's satisfaction, is normally regarded as anunpardonable offense, and the penalty imposed therefor, except under themost unusual circumstances, is discharge. Even Respondent's witness, Joe449that action might be taken by Respondent which wouldput her job secunty in jeopardy.7 That neither Hardy norYork had authority to impose discipline on Collins, asRespondent argues, is beside the point. To Collins thepossibilityof disciplinewas just as real whether thediscipline thatmight be visited upon her was imposedimmediately by Hardy and/or York, or at some future timeby the president of the Company. Equally beside the pointisRespondent's argument that Collins was not in fact"afraid of her job," that she was not afraid of beingaccused of something because she knew she had donenothing wrong and that the concern she expressed in hertestimony for her job was merely an afterthought on herpart.As the Board held inQuality Manufacturing, supra,indetermining whether an employee has reasonable groundto fear that an interview may adversely affect his continuedemployment is to be measured by objective standards inlight of all the circumstances of the case. As heretoforeindicated, that standard was clearly satisfied here.Accordingly, I find and conclude that by denyingCollins' request for union representation at the interviewconducted by Hardy and York, Respondent violatedSection 8(a)(1) of the Act.B.The 8(a)(5) AllegationsAs heretofore indicated, when York ascertained, as aresult of the interview with Collins, that many if not all theemployees in the lobby department were obtaining theirlunch in the store without paying for it, he gave orders thatthe practice be forthwith terminated. That there was nonotice to or bargaining with the Umon concerning thischange is conceded. The General Counsel contends thatthiswas a unilateral change in wages, hours, terms, andconditions of employment, and hence violated Section8(a)(5) and (1) of the Act. However, the evidence alsoshows that promptly upon learning of York's order thatemployees could no longer have free lunches, the Umonfiled a grievance thereon pursuant to the grievance andarbitration provisions of the collective-bargaining agree-ment, requesting that thestatus quo antebe restored. Insupport of its position that on this aspect the Board shoulddefer to the arbitration procedures, Respondent relies uponthe Board's decision inCollyer InsulatedWire,192 NLRBNo. 150, and the subsequent line of cases following it,while the General Counsel argues that the matters here indispute are not covered by the grievance and arbitrationprovisionsof the contract. As heretofore indicated,Respondent accepted the grievance and, in its answerherein, reiterated at the trial, expresseditswillingness,indeed its desire, that the matter in dispute be determinedin the manner specified in the contract. The Union,however, has not pursued its grievance because it firstwishes to ascertain what relief it will obtain in the instantproceeding.InCollyer,supra,and the later cases refining itsapplication, the Board has made it clear that theCollyerrule will be applied where two basic conditions have beenPerry, virtually admittedas much, and tothe extent that his testimony maybe regardedas indicatingthatRespondentfollows amorelenient policy, Iregard it as mere puffing,which I do not credit 450DECISIONSOF NATIONALLABOR RELATIONS BOARDmet, namely (1) the dispute is in fact susceptible ofresolution under the operation of the grievance procedureagreed to by the parties, and (2) there is no reason tobelieve that resort to the procedures agreed upon by theparties will not bring about resolution of the issues in amanner compatible with the purposes of the Act.EastmanBroadcastingCompany, Inc.,199NLRB No. 58. Thedispute procedure set up in the contract between theparties provides that it shall apply to "any differences,disputes, or complaints ans[ing] over the interpretation orapplication of the contents of this agreement," which is tobe resolved through a four-step procedure culminating inbinding arbitration. Although the arbitrator is prohibitedfrom making any award which has the effect of subtractingfrom, altering, amending, or modifying any term orprovision of the agreement, the arbitrator is authorized tomake a final and binding award "on any issue presentedfor arbitration, including the question of the arbitrabilityof such issue." This language, if there is any practicaldistinctionbetween it and the contract language inEastman Broadcasting, supra,is even broader in that in theinstant case the arbitrator is authorized to determine thearbitrability of the dispute.8 Nor do I find on this recordany reason to believe that the machinery provided by theparties will not result in a resolution of the instant disputein a manner compatible with the purposes and policies ofthe Act. At least it will be time enough for the Board tointervene if and when future events demonstrate that theanticipated result has not been accomplished.Accordingly, I find and conclude that without decidingthe merits of the dispute concerning the entitlement of thelobby employees to free lunches, and without prejudice toany party, this aspect of the complaint herein should bedismissed, but that jurisdiction over that issue should beretained solely for the purpose of entertaining appropriateand timely motions for further consideration upon aproper showing that either (a) the dispute has not, withreasonable promptness, been resolved by amicable settle-ment in the grievance procedure or submitted promptly toarbitration, or (b) the grievance or arbitration procedureshave not been fair and regular or have reached a resultwhich is repugnant to the Act.Upon the foregoing findings of fact and the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of8Even if, as the General Counsel argues, "the prime requirementfordeferralis that the subject mattermust be the subject of the termsof [the] contract,"-a contention apparently in conflict with theBoard'sdecision inEastman Broadcasting, supra,and the cases there cited in In14-we have in the instantcase,by virtue of the grievance filed by theUnion for processing pursuant to contract procedure, and Respondent'sacceptance of that grievance, for processing in accordance with thecontract, anad hocagreement to resolve the instant dispute inthe mannerspecified in the agreement between the parties9Respondent argues that, as the alleged 8(a)(5) violation must bedeferred to arbitration, the alleged 8(a)(1) violation should also be sodeferredRespondent cites no authority for this position and simply arguesthat the arbitrator will thus be able to dispose of the entire dispute TheGeneral Counsel, on the other hand, argues that as the Board must in anyevent take jurisdiction of the 8(a)(1) violation, it should also decide the8(a)(5) allegations, and thus decide the entire controversy, citingMetalSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By denying Collins' request for union representationat an interview conducted by Respondent under circum-stances from which Collins could reasonably conclude thather job security was in jeopardy, Respondent interferedwith, coerced, and restrained employees in the exercise ofrights guaranteed by Section 7 of the Act, and therebyengaged in, and is engaging in, unfair labor practicesproscribed by Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.Itwould best effectuate the policies of the Act if,without prejudice to any party and without decidingwhether the termination of free lunches for the lobbyemployees violated Section 8(a)(5) of the Act, the partiesbe relegated to the grievance arbitration procedures of thecontract.9THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be required to ceaseand desist therefrom and take certain affirmative actiondesigned and found necessary to effectuate the policies ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: 10ORDERRespondent, J.Weingarten, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from requiring any employee totakepart in an interview or meeting without unionrepresentation, if such representation has been requestedby the employees and if the employee has reasonablegrounds to believe that the matters to be discussed mayresult in his being subject to disciplinary action.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Post at its store 98, Houston, Texas, copies of theattached noticemarked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director for RegionWorker's International Association (George Kock Sons, Inc),199 NLRB No.26Language in that decision appears to support the General Counsel'spositionHowever, on the facts of this case,I find applicable the Board'sdecisioninJoseph T Ryerson & Sons, Inc,199 NLRB No 44 There theBoard decided one aspect of the case, but deferred another aspect toarbitration10 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Orderhereinshall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order, and all objections thereto shallbe deemed waived for all purposesii In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant J.WEINGARTEN, INC.23 after being signed by an authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein, to theextent that it alleges a violation of Section 8(a)(5) of theAct, be, and the same is, dismissed; provided, however,that jurisdiction of this proceeding is hereby retained forthe limited purpose of entertaining an appropriate andtimelymotion for further consideration upon a propershowing that either (a) the dispute has not, with reasonablepromptness after issuance of this Decision, either beenresolved by amicable settlement in the grievance procedureor submitted promptly to arbitration, or (b) the grievanceor arbitration procedure has not been fair and regular orhas reached a result which is repugnant to the Act.to a Judgment of the United States Court of Appealsenforcingan Order ofthe NationalLaborRelations Board "APPENDIX451NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require that any employee take part inan interview or meeting without union representation ifthe employee requests such representation and if theemployee has reasonable grounds to believe that thematters to be discussed at such interview or meetingmay result in his being subject to disciplinary action.J.WEINGARTEN, INC.(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,Dallas-Brazos Building,1125Brazos Street,Houston,Texas 77002,Telephone713-226-4296.